— In a proceeding to confirm an arbitration award, the petitioner appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Nassau County, dated November 1, 1978, as granted the respondent’s application to vacate the award insofar as it granted a $2,000 attorney’s fee to petitioner. Judgment reversed insofar as appealed from, on the law, without costs or disbursements, motion to vacate the award of counsel fees denied and cross motion to confirm said portion of the award granted. Special Term erred in applying a substantial evidence test to the review of the award in question (see Matter of Garcia v Federal Ins. Co., 46 NY2d 1040). In our opinion the award was not wholly irrational when considered in light of the evidence before the arbitrator at the time it was made (cf. Matter of Deepdale Gen. Hosp. v Government Employees Ins. Co., 60 AD2d 884). Damiani, J. P., Rabin and Mangano, JJ., concur.